Order entered February 21, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00105-CV

     UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                           V.

                             ELLEN S. VITETTA, Appellee

                    On Appeal from the 101st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-16-09146

                                        ORDER
       Before the Court is appellant’s February 20, 2019 unopposed motion for extension of

time to file a brief. We GRANT the motion and ORDER the brief be filed no later than March

05, 2019.


                                                  /s/   KEN MOLBERG
                                                        JUSTICE